sop eo -oo rfremmat nate tesst washington d c contact person identitication number telepnone number tr by tax_exempt_and_government_entities_division dates june sec_2002 employer_identification_number legend dear sir or madam this is in response to your letter dated date in which you requested certain rulings with respect to a proposed transfer of all of the assets of c to b b is exempt under sec_501 of the internal_revenue_code and is classified as private_foundation under sec_509 c is exempt under sec_501 of the internal_revenue_code and is classified as a private_operating_foundation under sec_4942 the board_of directors for b and c intend to approve a plan of merger under which c would merge with b under the plan b would be the surviving entity the directors have concluded that the proposed merger would eliminate the overlap in objective and operational structures between b and c and believe that their consolidation into a single entity will streamline the conduct of their common charitable objectives on the effective date of merger all of the assets and liabilities of c would become and be deemed to be a part of the assets and liabilities of b c as a consequence of the merger would cease to exist as a legal entity as of the effective time of the merger b and c are effectively controlled by the same board_of directors c has never notified the service in the past that it intends to terminate its private_foundation_status nor has c ever received notification that its status as a private_foundation has been terminated furthermore c has not committed willful tepeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_507 of the code and the regulations to sec_507 sets forth rules applicable to terminating foundations the internal_revenue_service in revrul_2002_28 2002_20_irb_941 copy attached has issued guidance on the filing obligations and tax issues that arise when a private_foundation transfers all of its assets to one or more other private_foundations under sec_507 of the code the rev_rul presents three situations in which a private_foundation transfers all of its assets to one or more other effectively controlled private_foundations in situation one the foundation under a plan of dissolution distributes all of its remaining assets in equal shares to three other private_foundations in situation two the trustees of a private_foundation trust create a not-for-profit corporation to carry on the trust’s charitable activities which the trustees have determined can be more effectively accomplished by operating in corporate form all of the trust’s assets and liabilities are transferred to the not-for-profit corporation in situation three two private_foundations transfer all of their assets and liabilities to a newly formed private_foundation revrul_2002_28 provides that a private_foundation that transfers all of its assets to one or more private_foundations in a transfer described in sec_507 is not required to notify the manager exempt_organizations determinations tax exempt government entities that it plans to terminate its private_foundation_status under sec_507 the ruling further states that if the private_foundation does not provide notice that it plans terminate then it is not subject_to the termination_tax under sec_507 if the private_foundation provides notice of termination then it is subject_to the tax however if the private_foundation has no assets on the day it provides notice the sec_507 tax will be zero the rev_rul gives detailed information as to the applicability of the excise_taxes imposed by sections of the code the ruling further provides that a private_foundation that has disposed of all its assets and terminates its private_foundation_status must file a form pf for the tax_year of the disposition and must comply with any expenditure_responsibility reporting obligations on the return a private_foundation that has disposed of all its assets and does not terminate its private_foundation_status must file a form_990-pf for the tax_year of the disposition and must comply with any expenditure_responsibility reporting obligations on the return but does not need to file returns in the following tax years if it has no assets and does not engage in any activities activities in later years it must resume filing form_990-pf for those years if the private_foundation receives additional assets or resumes our evaluation of the facts and circumstances in your ruling_request indicates that the transfer of c’s assets to b would be similar to the facts and circumstances described in situation three of the rev_rul under the facts described the foundations would not be subject_to tax under sec_507 and sections of the code accordingly based on the information furnished and the code and regulations as interpreted in revrul_2002_28 we rule as follows the merger of c with and into b qualifies as a transfer under sec_507 and as such a will not result in a termination of c’s private_foundation_status under sec_507 b will not cause the imposition of the termination_tax described in sec_507 c will not cause b to be treated as a newly created organization and d will not constitute a willful and flagrant act or failure to act giving rise to liability for tax under chapter the merger and the resulting transfer of all of c’s assets to b and the assumption by b of all of the liabilities of c will not adversely affect the sec_501 tax exempt status of either b or c from and after the effective date of the merger b will continue to exist as an organization which is exempt from taxation under sec_501 b and c are effectively controlled within the meaning of sec_1_482-1a of the income_tax regulations directly or indirectly by the same persons therefore pursuant to sec_1_507-3of the regulations for purposes of the excise_taxes imposed under chapter and sec_507 through of the code b will be treated as if it is c upon the transfer of assets by c to b pursuant to the merger b will possess the attributes and characteristics of c specified in sec_1_507-3 of the regulations a b will succeed to the entire aggregate tax_benefit of c under sec_507 b substantial contributors to c under sec_507 will be treated as substantial contributors to b and c b will be responsible for any liabilities of c under chapter to the extent that c does not satisfy such liabilities the transfer of assets by c to b pursuant to the merger will not give rise to gross_investment_income or capital_gain_net_income within the meaning of sec_4940 because the transfer will not constitute a sale_or_other_disposition of property or other realizable event within the meaning of sec_4940 because b will be treated as if itis c under sec_1_507-3 for purposes of sec_4940 any investment_income of c for the taxable_year of the transfer will be includible in the computation of the net_investment_income of b for the taxable_year of the transfer the transfer of assets by c to b pursuant to the merger will not constitute self-dealing under sec_4941 because for purposes of sec_4941 the term disqualified_person does not include an organization described in sec_501 other than an organization described in sec_509 consequently such transfer will not subject b or c to tax under sec_4941 because b will be treated as if it were c under sec_1_507-3 of the regulations for purposes of sec_4942 c will not be required to meet the qualifying_distribution requirements of sec_4942 for the taxable_year of the transfer provided that b’s distributable_amount for the year of the transfer if any is increased by c’s distributable_amount for the year of transfer further c’s qualifying distributions made during the taxable_year of the transfer and the excess qualifying_distribution carryover of c under sec_4942 if any will be carried over to b and may be used by b to meet its distribution_requirements under sec_4942 the transfer of assets by c to b pursuant to the merger will not result in the application of sec_4943 with regard to excess_business_holdings because none of the assets transferred will place b in the position of having excess_business_holdings the transfer of assets by c to b pursuant to the merger will not constitute a jeopardizing investment within the meaning of sec_4944 the transfer of assets by c to b pursuant to the merger will not constitute a taxable_expenditure within the meaning of sec_4945 and c will not be required to exercise expenditure_responsibility with respect to the assets transferred to b to c in the merger will be required to exercise expenditure_responsibility with respect to any expenditure_responsibility grants of c c by the internal_revenue_service prior to the effective date of the merger respecting grant-making procedures under sec_4945 b will be entitled to rely on the approvals given b as the successor the legal accounting and other expenses_incurred by b and c in connection with this ruling_request and effectuating the proposed transfer will be considered qualifying distributions under sec_4942 and will not constitute taxable_expenditures pursuant to sec_4945 b will be entitled to the benefit of the savings provisions and provisional rules applicable to c with respect to the assets transferred in the merger as set forth in sec_1 a of the regulations we are informing the your organization's permanent records te_ge office of this action please keep a copy of this ruling in this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely ezakd v bact gerald v sack manager exempt_organizations technical group
